DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al US 20190245566 A1.
     As per claim 1, Luo et al teaches a wireless transmitter (see fig.2B element 113) comprising: an input path (see fig.2B element 229) configured to receive a signal of interest (see fig.2B element 220: Examiner note: is equivalent to the claimed subject matter signal of interest) corresponding to a baseband signal (see para [0050] for…The wireless transmitter 113 may process the data signal 213 with the operations of a radio-frequency (RF) front-end to generate signal x.sub.1(n) 220. The signal x.sub.1(n) 220 may be amplified by the power amplifier 229 to generate amplified signal x.sub.2(n) 223 and para [0057] for… The operations to the RF-front end may generally be performed with analog circuitry or processed as a digital baseband operation for implementation of a digital front-end); self-interference term generators (see fig.5A parallel processing elements 525  and para [0075] for… The self-interference noise calculator 500 includes a network of processing elements 525) coupled to the input path (see fig.2B element 229)  in parallel and configured to generate self-interference terms based on the signal of interest (see fig.5A element x.sub.1(n) ) (see para [0076] for… each intermediate processing result may be weighted with a weight ‘W’. For example, the multiplication processing units may weight the intermediate processing results based on a minimized error for the all or some of the adjustment signals that may generated by a self-interference noise calculator and para [0078] for…. The output h.sub.i(n) of the processing elements 525 may be weighted with a weight matrix ‘W’. The output h.sub.i(n) of the processing elements 525 can be referred to as intermediate processing results of the self-interference noise calculator 500t: Examiner note: Since the weight matrix derived from the self-interference calculator 500, it is equivalent the claimed subject matter “interference term”); and an adder configured to generate a self-interference-compensated signal (see based at least in part on the self-interference terms (see fig. 5A element 535 and abstract for…. Each set of intermediate results may be summed in the self-interference noise calculator to generate a corresponding adjusted signal and para [0076] for… Processing elements 535 may be implemented, for example, using accumulation units that sum the intermediate processing results received from each of the processing elements 525 and para [0054] for… Accordingly, the adjusted signals y.sub.1(n), y.sub.2(n) 261, 263 may compensate for interference generated by the power amplifier 229 at harmonic frequencies of certain frequencies).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US 20190245566 A1 in view of Wiessman et al US 20200343934 A1.
As per claim 2, Luo et al teaches all the features of the claimed invention except a digital-to-analog converter (DAC) having a signal input configured to receive the self-interference-compensated signal and configured to generate a radio-frequency signal based on the self-interference-compensated signal.
Wiessman et al teaches a digital-to-analog converter (DAC) (see fig,1B element 130 or 132) having a signal input configured to receive the self-interference-compensated signal and configured to generate a radio-frequency signal based on the self-interference-compensated signal (see para [0026] for…. the outputs from the in-phase self-interference correction circuits 120, 121, and 122 are summed to form an adjusted digital baseband in-phase signal that is converted into analog form by an in-phase DAC 130. Similarly, the outputs from the quadrature-phase self-interference correction circuits 125, 126, and 127 are summed to form an adjusted digital baseband quadrature-phase signal that is converted into analog form by a quadrature-phase DAC 132).
It would have been obvious to one of ordinary skill in the art, a the time of filing or before the effective filing date of the claimed invention, to modify Luo to include Weissman’s digital-to-analog converter (DAC) having a signal input configured to receive the self-interference-compensated signal and to further  convert the digital baseband in-phase signal into an analog in-phase baseband signal  that would be driven to IF section so that a  six-bit resolution for DAC would provide 30 dB of self-interference cancellation. Such modification would further enhance the system in reducing a self-interference in an in-band full-duplex transceiver and substantially cancel leakage signal when added with a received signal contaminated by the leakage signal.
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  filters coupled in series with the self-interference term generators between the self-interference term generators and the adder, wherein the filters are configured to generate filtered terms based on the self-interference terms, as recited in claim 3. A set of multipliers, wherein each multiplier in the set of multipliers is coupled in series between a respective one of the self-interference term generators and the adder, as recited in claim 8. A bypass path that couples the input path to the adder; and delay circuitry interposed on the bypass path, as recited in claim 9. Wherein the self-interference term generators comprise: a fundamental self-interference term image generator; and a second order self-interference term generator, as recited in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170104506 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633